Citation Nr: 1445298	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  11-33 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for Epstein-Barr virus (EBV).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1993 to September 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this virtual file were reviewed in conjunction with this appeal.

In its earlier November 2013 decision, the Board referred adjudication as to entitlement to service connection for chronic fatigue syndrome to the Appeals Management Center.  While a rating decision was not issued, an April 2014 VA examination found that the Veteran did not have chronic fatigue syndrome as it is defined by VA's diagnostic criteria.  Accordingly, the Board's referral was satisfied, and the Veteran's claim is ready to be adjudicated.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDING OF FACT

For the entire period on appeal, the Veteran's EBV was manifested by signs and symptoms that are controlled by continuous medication.


CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 10 percent, but no more, for EBV manifested as fatigue have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.20, 4.88b; Diagnostic Code 6354 (2013);



REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).

These notice requirements apply to all elements of a claim, including degree of disability and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the disability evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

II. Analysis

The Veteran is seeking a compensable rating for EBV.  She was granted an initial rating of 0 percent in a February 2009 rating decision, with a March 11, 2004, effective date.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

The Board notes that there is not a diagnostic code specifically for EBV.  When an unlisted condition is encountered, it is permissible to rate the condition under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  38 C.F.R. § 4.27.  

The Veteran is currently rated pursuant to Diagnostic Code 7799-7709.  That code reflects that her disability is rated by analogy to 38 C.F.R. § 4.117, Diagnostic Code 7709, which is the code for evaluation of Hodgkin's disease.  It provides for a 100 percent disability rating if Hodgkin's disease is active or during a treatment phase. A note to Diagnostic Code 7709 provides that a 100 percent rating will be continued for one year following cessation of surgical, x-ray, antineoplastic, chemotherapy, or other therapeutic procedure.  If there has been no local recurrence or invasion of other organs, the disease will be rated based on residuals.

However, the Board finds that Veteran's symptomology is better reflected by the criteria for chronic fatigue syndrome, inasmuch as the Veteran's EBV is manifested by fatigue.  Chronic fatigue syndrome is evaluated under Diagnostic Code 6354.  Diagnostic Code 6354 provides that chronic fatigue syndrome includes debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms.  A 10 percent disability rating is assigned for signs and symptoms of chronic fatigue syndrome that wax and wane but result in periods of incapacitation of at least one but less than two weeks total duration per year, or the symptoms are controlled by continuous medication.  A 20 percent disability rating is assigned for signs and symptoms of chronic fatigue syndrome that are nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level, or signs and symptoms that wax and wane, resulting in periods of incapacitation of at least two but less than four weeks total duration per year.  A 40 percent disability rating is assigned for signs and symptoms of chronic fatigue syndrome that are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level, or the signs and symptoms wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year. A 60 disability rating is assigned for signs and symptoms of chronic fatigue syndrome that are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or signs and symptoms that wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year.  A 100 percent disability rating is assigned for signs and symptoms of chronic fatigue syndrome that are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.  A Note to Diagnostic Code 6354 provides that, for the purpose of rating CFS, the condition will be considered incapacitating only while it requires bed rest and treatment by a physician.  38 C.F.R. § 4.88b, Diagnostic Code 6354.

The Veteran has provided various medical records and statements, most of which are from Dr. G.S., in support of her claim for a compensable rating.

A record from May 2004 reports malaise and fatigue, a history of EBV, and also a questionable history of pituitary gland problems after being in a motor vehicle accident during service.  A record from June 2004 states that the Veteran reported being profoundly fatigued.  A record from August 2004 states that the Veteran was feeling better and was no longer tired.  A record from November 2004 confirms that while the Veteran again tested positive for EBV, her recent flare up of fatigue was over.

A statement dated November 2004 from Dr. G.S. states that the Veteran has had several episodes of extreme fatigue, inability to concentrate, mood swings, and lethargy.  While not life-threatening, he stated that the Veteran's flare ups create incapacitating fatigue for which there is no medication.  She wrote that the Veteran's symptoms are consistent with flare ups of EBV, and that EBV has been documented as positive during these flare ups.  

In April 2005, the Veteran's records indicate that she had another flare up of EBV-and chronic fatigue as well, and in November of that year it was noted that she had EBV, chronic fatigue, and seasonal affective disorder.  In April 2007, it was noted that she had chronic fatigue and malaise, and that she current had an EPV flare ups.  The next month, it was noted that it was possible that she has chronic fatigue, and that does go along with EBV and would also be present without the flare ups

The Veteran underwent a VA examination in April 2007.  She stated that after experiencing fatigue she then tested positive for EBV.  She noted that her fatigue began in 2001, and has gotten progressively worse.  She described the flare ups as debilitating and lasting three to four weeks at a time, with her routine daily activities almost totally restricted during such periods.  An August 2007 VA medical opinion based on the earlier examination indicated that it is unclear whether the Veteran's chronic fatigue is due to EBV.

In March 2009, the Veteran again sought treatment for malaise and fatigue.  She was described as "profoundly fatigued" in private treatment records.  It was noted that she had difficulty concentrating, needed to sleep a lot of the time, and was falling behind in work.  In December 2010, the Veteran again sought treatment for malaise, fatigue, and "probably the Epstein Barr thing again."  It was noted that some of her symptoms may be seasonal, and others hormonal.  It was assessed that she had an EBV flare ups.  

The Veteran underwent an additional VA examination in December 2010.  She was assessed with chronic fatigue syndrome due to EBV.  She reported sleep disturbances at least once or two per week.  She described her fatigue as sometimes severe, with exacerbations at least once or twice per month that last from three to five days.  She reported that she has to change the calendar for her law practice when she misses two to three days of work per month, or rearrange her schedule accordingly.  

In response to the Board's November 2013 remand, a new VA examination was conducted in February 2014.  The examiner noted that the Veteran's EBV manifests in fatigue and requires treatment with Ritalin.  However, the examiner stated that her EBV does not impact her ability to work, and that there is no evidence of active infection or flare ups of acute infection.  The examiner also stated her fatigue cannot be linked to her EBV.  

Based on the above, the Board finds that the Veteran is entitled to an initial rating of 10 percent for her EBV when giving her the full benefit of the doubt.  While there is no evidence of active or acute EBV, it does appear that it is treated with Ritalin.  As her EBV is controlled by continuous medication, a 10 percent rating is warranted.  A higher rating is inappropriate in that there is not sufficient evidence linking her fatigue to EBV.  

The Board has considered all potentially applicable diagnostic codes, and finds no basis upon which to assign an evaluation in excess of the rating assigned herein for fatigue.  See Schafrath, 1 Vet. App. at 593.  Diagnostic Code 7709 is not applicable in that there is no evidence of applicable Hodgkin's disease residuals.  Similarly, a rating under DC 5025, for fibromyalgia, is inapplicable in that there is no evidence of widespread musculoskeletal pain and tender points.  

The Board has further considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Specifically, the April 2014 examiner stated that the Veteran's EBV does not impact her ability to work, and there is no evidence that her EBV requires frequent periods of hospitalization.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  

The Board also notes that a claim for entitlement to a total disability rating based on individual unemployability due the Veteran's service-connected disability cannot be inferred, inasmuch as there is no evidence of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  







	(CONTINUED ON NEXT PAGE)


Finally, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against a rating in excess of ten percent.  As such, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied to this extent.  38 C.F.R. § 4.3.


ORDER

An initial rating of ten percent, but no higher, is allowed.  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


